DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on July 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The abstract of the disclosure is objected to because the abstract is supposed to provide a reader the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains, regardless to the readers' her degree of familiarity with patent documents. Repeating claim 1 does not provide a reader what is new or beneficial. It is suggested to amend the abstract to provide any reader an understanding of what is new or beneficial and what the application is directed towards.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The “for movement along at least one second axis transverse to the conveying direction” in a forced air assembly supported above the base for movement along at least one second axis transverse to the conveying direction and “heated air from the forced air assembly is directed onto an area of the textile substrate substantially corresponding to at least one of the pretreatment 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of "at least one second axis" which is unclear to how it is possible to have more than one second axis.  For purposes of compact prosecution, the limitation will be interpreted as a second axis.
Claim 3 recites the limitation "the nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes compact prosecution, claim 3 will be dependent on claim 2, which recites a nozzle.
Claim 3 recites the limitation of "the detected color" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes compact prosecution, the limitation will be interpreted as a detect color.
Claim 3 recites the limitation of "a sensor associated with at least one of the machine or the substrate support".  As the substrate support is part of the machine, it is unclear how the optionality for “the machine or the substrate support” should be interpreted.  For purposes compact prosecution, the limitation will be interpreted as the machine.
 Claim 5 recites the limitation "the nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes compact prosecution, claim 5 will be dependent on claim 2, which recites a nozzle.
Claim 7 recites the limitation "the nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes compact prosecution, claim 7 will be dependent on claim 2, which recites a nozzle.
Claim 7 recites the limitation of a tamping bar assembly disposed “behind” the nozzle, where the term of behind is used without a perspective or direction.  For purposes compact prosecution, the limitation will be interpreted as a tamping bar assembly disposed behind the nozzle in the conveying direction and the tamping bar assembly is above the base.
Claims 8-9 and 11 recites the limitation "a textile substrate".  It is unclear if textile substrate is intended to be different than the textile substrate recited in claim 1.  For purposes of compact prosecution, the limitation will be interpreted as the textile substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2010/0079532) in view of Lim (US 2007/0019050).
In regards to claim 1, Nishimura teaches an image recording apparatus (machine) capable of processing textile substrates as the apparatus processes a recording medium (P2), the apparatus comprising:
a main body frame (30, base) which receives a table (20, substrate support) which supports the recording medium and is capable of supporting textile substrate (fig. 1; para. 36);
an auxiliary shaft frame (33, header assembly) is supported above the main body frame (fig. 1; para. 36);
conveying actuator) moves the table relative to the auxiliary shaft frame (fig. 1, 3; para. 40, 44);
a UV irradiation mechanism (11) is positioned above the main body frame (fig. 1; para. 36);
a control part (50, controller) controls the relative movement of the table and the auxiliary shaft frame (fig. 1, 3; para. 40, 44).
Nishimura does not explicitly teach a forced air assembly supported above the base for movement along at least one second axis transverse to the conveying direction.
However, Lim teaches a carriage (300) movably provided a shaft (400), where movement across a width of a substrate is provided by a driving unit (not shown) (fig. 1, 5; para. 49).  Lim teaches the carriage comprises a drying device comprising a forced air assembly which has a fan (410) and a heating coil (420) (fig. 5; para. 57).
 Lim teaches a computer/control unit provides a control to drying device so that drying device dries the printing medium based on the provided information, such as print area (fig. 3, 4, 6; para. 58-59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the carriage comprising the fan and heating coil which movable across the substrate of Lim onto the UV irradiation mechanism of Nishimura because Lim teaches it will consume less energy while drying the printing medium (para. 12).
In regards to claim 2, Nishimura and Lim as discussed above, where an inkjet head (10) which comprises a nozzle that is capable of applying a pretreatment liquid to the pretreatment 
In regards to claim 5, Nishimura and Lim as discussed above, where Nishimura teaches the control part controls the relative movement of the table and the auxiliary shaft frame (fig. 1, 3; para. 40, 44) or Lim teaches control of the movement of the drying device to dry the printing medium (fig. 3, 4, 6; para. 58-59).
In regards to claim 6, Nishimura and Lim as discussed above, where Nishimura teaches the table (20, platen) comprises a suction groove (22) and suction hole (23) which are connected to a vacuum pump (29) to suck and hold (vacuum pressure) the recording medium (fig. 1-3; para. 41-42, 45).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Lim as applied to claims 1-2 and 5-6 above, and further in view of Kawafuji (US 2015/0296095).
In regards to claims 3-4, Nishimura and Lim have been discussed above, but do not explicitly teach a sensor which detects a color of the textile substrate or at least one sensor disposed above the base and configured to sense a characteristic of the textile substrate related to a moisture level of the pretreatment area.
	However, Kawafuji teaches a color sensor (516) which measures a color patch and for detecting the recording medium and a temperature/humidity sensor (517) for detecting a temperature and humidity of the surrounding environment.  Kawafuji teaches the sensors are connected to control unit (507) and are used to generate the correct color patch (para. 38, 54-57).

With regards to the claimed select a pretreatment liquid to be applied to the textile substrate and control at least one of the relative movement between the substrate support and the header assembly along the conveying direction, or the movement of the forced air assembly along the at least one second axis based on the characteristic sensed by the at least one sensor, are considered to be limitations directed to the intended use of the machine and do not further structurally limit the machine as claimed.  
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Nishimura, Lim and Kawafuji teach the structural limitations of the claim, one would be capable of using the control unit to select the proper nozzle of the inkjet head to dispense the desired liquid/pretreatment liquid and where Nishimura teaches the control part controls the relative movement of the table and the auxiliary shaft frame (fig. 1, 3; para. 40, 44) or Lim teaches control of the movement of the drying device to dry the printing medium (fig. 3, 4, 6; para. 58-59).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Lim as applied to claims 1-2 and 5-6 above, and further in view of Yamashita (US 2017/0015113).
In regards to claims 7-8, Nishimura and Lim have been discussed above, but do not explicitly teach a tamping bar assembly disposed behind the nozzle and above the base, the tamping bar assembly movable between a first position wherein the tamping bar assembly engages a textile substrate supported on the substrate support, and a second position spaced a distance above the textile substrate and the tamping bar assembly is biased in a direction toward a textile substrate supported on the substrate support.
However, Yamashita teaches a leveling section (23, tamping bar assembly) which levels a recording surface (Ma), the leveling section comprising a leveling member (31) and a leveling driving section (32).  Yamashita teaches the leveling driving section moves the leveling member between a leveling/contact/first/engaging position, where the leveling member contacts the recording surface, and non-leveling/non-contact/second/non-engaging position where the leveling member is space apart and does not contact the recording surface (fig. 1-4; para. 52, 56-57).  The leveling member is capable of being biased toward by the leveling driving section as it rotates towards the recording surface.  Yamashita teaches leveling section is positioned to the rear (see axis description in fig. 1-2) or downstream of the spray head (26) with respect to the first direction (D1) (fig. 1-2, 4; para. 50). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the leveling section of Yamashita onto the apparatus of Nishimura and Lim because Yamashita teaches it will prevent fluffing of the recording surface (para. 57). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Lim and Yamashita as applied to claims 1-2 and 5-8 above, and further in view of Suzuki (US 4,796,046).
In regards to claims 9-10, Nishimura, Lim and Yamashita have been discussed above, but do not explicitly teach the tamping bar assembly comprises: a resilient foam member disposed for engagement with a textile substrate supported on the substrate support when the tamping bar assembly is in the first position and the tamping bar assembly further comprises a film layer disposed on the foam member and configured to engage the textile substrate supported on the substrate support when the tamping bar assembly is in the first position.
However, Suzuki teaches a roller which contacts a substrate comprising a resilient material (18, foam member) which is covered by a coating layer (20, film layer), where coating layer comprises PTFE layer (col. 4, lines 10-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the resilient material covered by the coating layer of Suzuki onto the leveling member of Nishimura, Lim and Yamashita because Suzuki teaches it will provide releasablity with increased durability (col. 2, lines 30-32) 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Lim as applied to claims 1-2 and 5-6 above, and further in view of Schiestl (US 2018/0207954).
In regards to claims 11-12, Nishimura and Lim have been discussed above, where Nishimura teaches the control part controls the relative movement of the table and the auxiliary 
Nishimura and Lim do not explicitly teach an image sensor disposed above the bed and configured to detect indicia applied to a textile substrate supported on the substrate support or an image sensor disposed above the bed and configured to detect the pretreatment area of the textile substrate supported on the substrate support.
However, Schiestl teaches a device comprising a detection means (30, image sensor) such as a camera is used to detect a type of textile (20) or textile cut or a marking (21) on the textile.  Schiestl teaches the detection means is connected to a programmable control means (31) which controls the device, where programmable control means control the application of pretreatment fluid (fig. 1; para. 14, 21, 26-27, 31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the detection means of Schiestl onto the apparatus and control part of Nishimura and Lim because Schiestl teaches it will minimize waste and use of pretreatment fluid in an ecological and consumable-sparing manner (para. 9-10).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Lim as applied to claims 1-2 and 5-6 above, and further in view of Mcfarlane (US 2020/0016913).
In regards to claim 13, Nishimura and Lim do not explicitly teach the nozzle is supported above the base for pivotal movement about an axis such that liquid material dispensed 
However, Mcfarlane teaches a nozzle (250) which is mounted on a pivot (284) and is driven to pivot by rotation of a driving wheel (282) (fig. 12; para. 77-78, 86-90).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the driven to pivot nozzle of Mcfarlane onto the nozzle of Nishimura and Lim because Mcfarlane teaches it will improve the distribution of the spray coating (para. 18).

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Lim and Mcfarlane as applied to claims 1-2, 5-6 and 14 above, and further in view of Codos (US 6,755,518).
In regards to claim 13, Nishimura, Lim and Mcfarlane as discussed above to teach the nozzle is supported above the substrate and the control part controls the relative movement of the table and the auxiliary shaft frame. 
Nishimura, Lim and Mcfarlane do not explicitly teach the machine further comprises a height sensor configured to detect a distance of the nozzle above the substrate support.
However, Codos teaches sensors (138a/138b) are provided on a printhead set (130) where the sensors measures the distance between the sensor and the surface (16) of the substrate (15), where the distance is supplied to a controller (35).  Codos teaches servos motors (137a-d) are controlled by the controller, where the controller move printheads (130a-d) based on the sensed distance from surface of the substrate to maintain a controlled distance  (fig. 2; col. 6, lines 20-50).


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Binu Thomas/Primary Examiner, Art Unit 1717